Citation Nr: 1828446	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent for service-connected thoracolumbar strain prior to September 6, 2017, and in excess of 20 percent since that time.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a disability of the right thumb, hand, and wrist.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1974 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the January 2008 rating decision, the RO, in pertinent part, denied entitlement to an initial evaluation greater than 10 percent for service-connected thoracolumbar strain, denied entitlement to service connection for a right ankle, plantar fascitis disability, and denied entitlement to service connection for a disability of the right thumb, hand, and wrist, bony irregularity.  

In December 2015, the Board denied the claims before it and the Veteran thereafter appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the parties filed a Joint Motion for Partial Remand (Joint Motion).  Then, in a December 2016 Order, the Court granted the Joint Motion and vacated the Board decision as to the issues noted above, remanding the case for action consistent with the terms of the Joint Motion.  In June 2017, these matters were remanded for further development.  

In a November 2017 rating decision, the RO granted an initial evaluation of 20 percent for service-connected thoracolumbar strain, effective September 6, 2017.

The Veteran's back and right foot claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right ankle disability was incurred during military service.

2.  The Veteran's has had recurrent right hand and wrist problems during service and has been diagnosed as having status post right hand trauma with right wrist strain.


CONCLUSION OF LAW

1.  Right ankle disability was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Status post right hand trauma with right wrist strain was incurred in service.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Right Ankle

The Veteran was seen in service for right ankle problems and post-service has been diagnosed as having a right ankle disability.

A VA examination conducted in May 2012 shows that the Veteran reported a history of a right ankle condition beginning in 1977, with swelling and pain since that time from prolonged standing.  He also reported a history of arthritis that was diagnosed by VA in 1994.  The diagnosis was right ankle strain.  

The May 2012 VA examiner noted that because medical records dated April 22, 1977 documented a right ankle trauma, it is at least as likely as not that the right ankle condition is related to the right ankle condition noted in military service.

The Board finds that after careful review of the Veteran's record, the more probative evidence includes his STRs and his May 2012 VA examination, which provides a nexus between his in-service ankle injury and his current disability.  Thus, the Board finds that he is entitled service connection for right ankle strain.

B.  Right Thumb, Hand, and Wrist

A May 2012 VA examination for the wrist shows that the Veteran reported a history of a right wrist condition since 1976, with swelling upon overuse.  The diagnosis was right wrist strain.  A May 2012 VA examination for the hand and fingers shows that the Veteran reported a history of a right thumb and hand condition beginning in 1976, with swelling upon overuse.  The diagnosis was status post hand trauma with residual pain with range of motion.  

In light of the foregoing, the Board finds that service connection for status post right hand trauma with right wrist strain is granted.



ORDER

Service connection for right ankle strain is granted.

Service connection for status post right hand trauma with right wrist strain is granted.


REMAND

As to the Veteran's back disability, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Here, although the September 2017 VA examiner acknowledged the Veteran's flare-ups the examiner did not estimate the additional functional loss during periods of flare-up.  Thus, another VA examination is necessary to adjudicate this claim.

As to his right foot claim, the Board notes that VA must consider whether the Veteran has functional impairment for which service connection may be granted.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, at *13-17 (Apr. 3, 2018) (indicating that the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment, and pain alone may be a functional impairment).  Here, in light of the Veteran's complaints of right foot pain, and the grant of service connection for right ankle disability, the Board finds that another VA examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding treatment records.

2. Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his lumbar spine disability and the nature, onset and etiology of his right foot disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also describe any functional loss due to right foot pain and opine as to whether the condition is related to or had its onset in service or is related to the Veteran's service-connected right ankle disability.

3. Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


